DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (Patent No. US 10,037,606) in view of ENDO (Pub. No. US 20140146182) and further in view of Shah (Pub. No. US 20160284009).
Regarding claims 1, 9, and 17 Sakai teaches accessing sensor data (video) generated by a sensor device, the sensor device corresponding with an identifier (camera ID) [Col. 12 lines 57-61, fig. 8 step S81 and related description]; detecting In FIG. 6, in a column of the moving object detection state information, when the moving object has been detected, a character string of “during detection” representing that the moving object has been detected is included”; Col. 13 lines 50-60; fig. 8 step S84 and related description]; performing a comparison of the event attributes (size difference) against a threshold value [fig. 2 and related description. Col. 24 lines 10-18; Col. 5 lines 9-21. If the size difference is above threshold value, there is a moving object]; determining a recipient from among a plurality of recipients (Analysis servers, fig. 4 units 40-1, 40-2, etc..) based on the event and the comparison of the event attributes against the threshold value (moving object is detected when the size difference is greater than threshold), the recipient corresponding/connected/related with a client device [Col. 24 lines 19-27; fig. 8 steps s87, s88 and related description]; and causing display of a notification/alert at the client device of the recipient based on a result of the comparison of the event attributes against the threshold value, the notification including a presentation of the portion of the sensor data (reproducing/retrieving object detected video data based on time and camera ID) , the presentation of the portion of the sensor data including the identifier (camera ID) that corresponds with the sensor device [Col. 12 lines 26-46 “(80) The display unit 501 displays the alert according to the instruction of the alert reception unit 502. At this time, the display unit 501 displays information, which represents that a moving object has been detected, as the alert. The information, which represents that a moving object has been detected, for example, includes a time (a camera capturing time at which the moving object has been captured) at which the moving object has been detected. Furthermore, the display unit 501 may also have a function of reproducing a video of the time at which the moving object has been detected. In this way, the monitoring terminal 50 can provide an administrator with the information representing that the moving object has been detected”; Col. 18 lines 34-49 teaches Since a camera ID is provided to the administrator and thus the GOP of video data in which the moving object has been detected can be specified using the camera ID and the camera capturing time. Therefore, when video data at this time is preserved, the preserved data can also be easily reproduced. It’s clear that the client device/monitoring apparatus retrieves/reproduce/present the portion of sensor data (video)].
However, Sakai doesn’t explicitly teach detecting moving object using plurality of attributes. 
ENDO teaches detecting moving object using plurality of attributes (motion vector and inter-frame difference) [Para. 93-97; fig 5 and related description].

Sakai in view of ENDO doesn’t explicitly teach the vent corresponding with a set of notification attributes and generating a notification based on the set of notification attributes. 
Shah teaches the vent corresponding with a set of notification attributes and generating a notification based on the set of notification attributes [Para. 30, 74, Claim 1, fig. 8 and related description]. 
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in in-vehicle operator training system of Sakai in view of ENDO the ability to generate event notification based on event attributes  as taught by Shah since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Regarding claims 2, 10, and 18, Sakai in view of ENDO teaches all limitations as stated above. Furthermore, ENDO teaches wherein the sensor data includes image data that comprises image features, and the detecting the event based on the portion of the sensor data includes: detecting the event based on the image features of the image data [fig. 5 and related description].
Regarding claims 3, 11, and 19 Sakai teaches wherein the presentation of the portion of the sensor data includes an indication of the one or more event attributes of the event [fig. 4, 5 and related description].
Claims 7 and 15 are rejected for the same reason as claim 1 above.
Claims 8 and 16 are rejected for the same reason as claim 1 above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (Patent No. US 10,037,606) in view of ENDO (Pub. No. US 20140146182) further in view of Shah (Pub. No. US 20160284009) and further in view of OHTA teaches (Pub. No. US 20180178811).
Regarding claims 6 and 14, Sakai in view of ENDO further in view of Shah doesn’t explicitly teach wherein the event includes a near-collision, and the one or more event attributes include a time-to-collision.

It would have been obvious to one of ordinary still in the art, before the effective filing, to include in in-vehicle operator training system of Sakai in view of ENDO further in view of Shah the ability to indicate time-to-collision in in-vehicle alert system as taught by OHTA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 5, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (Patent No. US 10,037,606) in view of ENDO (Pub. No. US 20140146182) further in view of Shah (Pub. No. US 20160284009) and Chauncey et al. (Pub. No. US 20180315340) and in view of Krekel (Pub. No. US 20200086852).

Regarding claims 4, 12 and 20 Sakai teaches indexing/associating the portion of the sensor data associated with the event among a plurality of data objects at a memory location [fig. 4, 5 and related description]; accessing/retrieving a subset of the data objects at the memory location [fig. 4, 5 and related description]; and causing display of the notification, wherein the 80) The display unit 501 displays the alert according to the instruction of the alert reception unit 502. At this time, the display unit 501 displays information, which represents that a moving object has been detected, as the alert. The information, which represents that a moving object has been detected, for example, includes a time (a camera capturing time at which the moving object has been captured) at which the moving object has been detected. Furthermore, the display unit 501 may also have a function of reproducing a video of the time at which the moving object has been detected. In this way, the monitoring terminal 50 can provide an administrator with the information representing that the moving object has been detected”; Col. 18 lines 34-49 teaches Since a camera ID is provided to the administrator and thus the GOP of video data in which the moving object has been detected can be specified using the camera ID and the camera capturing time. Therefore, when video data at this time is preserved, the preserved data can also be easily reproduced. It’s clear that the client device/monitoring apparatus retrieves/reproduce/present the portion of sensor data (video)].
However, Sakai in view of ENDO further in view of Shah doesn’t explicitly teach the rest of claim limitations. 

It would have been obvious to one of ordinary still in the art, before the effective filing, to include in in-vehicle operator training system of Sakai in view of ENDO further in view of Shah the ability to index the portion of the sensor data feature as taught by Chauncey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Sakai in view of ENDO further in view of Shah and Chauncey doesn’t explicitly teach the rest of claim limitation. 
Krekel teaches identifying a user account/profile based on the sensor data (facial recognition) [Para. 30]; causing display of the notification (overhead view), wherein the presentation of the portion of the sensor data is based on the subset of data objects that include the portion of the sensor data [Para. 32].

Regarding claims 5 and 13 Sakai in view of ENDO further in view of Shah does not explicitly teach the claim limitation. 
Chauncey teaches generating a user score to be assigned to the user account based on at least the one or more event attributes (speed) of the event [Para. 38 “Operator assessment scores and cueing thresholds may be determined based on the difference between the engine speed of the operator's gear-change and the desired engine speed thresholds stored with the coaching information”]; determining that the user score transgresses a second threshold value (other operator’s score or the operator’s historical performance) [Para. 46]; and presenting a user identifier associated with the user account within the notification in response to the determining that the user score transgresses the second threshold value [Claim 2 states “compare the assessed performance to historical performance information of the operator, modify an operator feedback threshold based on the result of the comparison, and present the operator the feedback [notification] at least partly based on an adjusted feedback threshold”].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in in-vehicle operator training system of Sakai in view of ENDO further in view of Shah the ability to perform the claim limitations feature as taught by Chauncey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666